Exhibit 21.1 LIST OF SUBSIDIARIES Entity Name State of Incorporation/formation Ownership Sampo IP, LLC Virginia 100% Relay IP, INC. Delaware 100% Cyberfone Systems LLC Texas 100% Cyberfone Acquisition Corp. Texas 100% Vantage Point Technology, Inc. Texas 100% CRFD Research, Inc. Delaware 100% E2E Processing, Inc. Texas 100% Loopback Technologies, Inc. Delaware 100% Loopback Technologies II, Inc. California 100% Signal IP, Inc. California 100% Hybrid Sequence IP, Inc. Delaware 100% PMC Acquisition LLC Texas 100% Soems Acquisition Corp Delaware 100% IP Liquidity Ventures Acquisition LLC Delaware 100% IP Liquidity Ventures, LLC Delaware 100% Sarif Biomedical Acquisition LLC Delaware 100% Sarif Biomedical LLC Delaware 100% Selene Communication Technologies Acquisition LLC Delaware 100% Selene Communication Technologies, LLC Delaware 100% DA Acquisition LLC Texas 100% Dynamic Advances, LLC Texas 100% Clouding Corp. Delaware 100% TLI Acquisition Corp. TLI Communications LLC Virginia Virgina 100% 100% Medtech Group Acquisition Corp. Texas 100% OrthoPhoenix, LLC Delaware 100% TLIF, LLC Texas 100% MedTech GmbH German 100% Secure Energy LLC North Dakota 100% Bismarck IP Inc. Delaware 100% Traverse Technologies Corp. Texas 100% Power Management Enterprises Texas 100%
